Citation Nr: 0102109	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  00-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to April 
1946 and from November 1952 to May 1970.  He died in November 
1979.  The appellant is his widow.

The instant appeal arose from a December 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which denied a claim to reopen a 
claim for service connection for the cause of the veteran's 
death.  The appellant and her son appeared at a hearing 
before the undersigned member of the Board of Veterans' 
Appeals (Board) sitting at the RO in September 2000.

The RO and the Board have previously denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, most recently in a March 1990 Board 
decision.  The basis for the Board's denial was that the 
veteran's fatal malignancy originated in the rectum and that 
such a malignancy was not recognized as a radiogenic disease, 
even when recent amendments to the law pertaining to claims 
based on exposure to ionizing radiation were taken into 
consideration.  Pub. L. No. 100-321 (codified as amended at 
38 U.S.C.A. § 312) (effective May 1, 1988).

The Board notes that the appellant filed claims to reopen in 
March and November 1991, and that she was advised that she 
must submit new and material evidence in order to reopen the 
claim.  As she did not provide such evidence within one year 
of the request therefor, those claims are considered 
abandoned.  38 C.F.R. § 3.158(a) (2000).

Subsequently, the law relating to claims based on exposure to 
ionizing radiation was liberalized, inter alia, to include 
cancer of the rectum in the list of diseases recognized as 
radiogenic.  See Claims Based on Exposure to Ionizing 
Radiation (Lymphomas Other Than Hodgkin's Disease and Cancer 
of the Rectum), 60 Fed. Reg. 53,276 (1995) (now codified at 
38 C.F.R. § 3.311(b)(2)(xxi) (2000)).  As the appellant's 
current claim is premised on the theory that the veteran died 
of complications relating to rectal carcinoma due to exposure 
to ionizing radiation, it must be considered a new claim, 
separate and distinct from the claim that was finally denied 
prior to the effective date of the liberalizing regulation.  
See Spencer v. Brown, 4 Vet. App. 283, 288-90 (1993).  Cf. 
Sawyer v. Derwinski, 1 Vet. App. 130 (1991).  The Board will 
therefore review the claim on a de novo basis.


REMAND

Service connection may be granted for the cause of the 
veteran's death if a disability causing death occurred during 
service or if a service-connected disability either caused 
death or contributed substantially and materially to the 
cause of death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).  

Service connection for cancer which is 
claimed to be attributable to ionizing 
radiation exposure during service can be 
established in three different ways.  
Ramey v. Brown, 11 Vet. App. 40, 44 
(1996).  First, under 38 U.S.C.A. 
§ 1112(c) there are 15 types of cancer 
which can be presumptively service 
connected.  Second, 38 C.F.R. § 3.311(b) 
(2000) provides a list of "radiogenic 
diseases" which will be service 
connected if certain conditions specified 
in the regulation have been met.  Third, 
direct service connection can be 
established by "show[ing] that the 
disease or malady was incurred during or 
aggravated by service," a task that 
"includes the difficult burden of 
tracing causation or event during 
service."

Stone v. Gober, 14 Vet. App. 116, 118 (2000) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

Rectal cancer is not one of the 15 diseases subject to 
presumptive service connection under 38 U.S.C.A. § 1112(c) 
and its implementing regulation 38 C.F.R. § 3.309(d) (2000).  
Rectal cancer, is however, a "radiogenic disease" listed in 
38 C.F.R. § 3.311(b)(2) (2000).  See 38 C.F.R. 
§ 3.311(b)(2)(xxi) (2000).  Section 3.311(b)(1) concerning 
initial review of radiogenic disease claims provides:

(b)(1)  When it is determined:

(i)  A veteran was exposed to ionizing 
radiation as a result of participation in 
the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 
until July 1946, or other activities as 
claimed;
(ii)  The veteran subsequently develops a 
radiogenic disease; and
(iii)  Such disease first became manifest 
within the period specified in paragraph 
(b)(5) of this section; before its 
adjudication the claim will be referred 
to the Under Secretary for Benefits for 
further consideration in accordance with 
paragraph (c) of this section.  If any of 
the foregoing 3 requirements has not been 
met, it shall not be determined that a 
disease has resulted from exposure to 
ionizing radiation under such 
circumstances.

The veteran satisfied all of three requirements of Section 
3.311(b)(1).  First, an April 1999 response from the Defense 
Threat Reduction Agency stated that "[h]istorical records 
confirm that [the veteran] was present at Operation TEAPOT, a 
U.S. atmospheric nuclear test series conducted at the Nevada 
Test Side during 1955."  He was assigned as an observer.  
Second, he developed a radiogenic disease, cancer of the 
rectum.  Third, cancer of the rectum manifested itself more 
than 5 years his exposure to ionizing radiation in 1955.  The 
medical evidence shows that cancer of the rectum was first 
diagnosed in 1977, over 20 years after his exposure.  
Therefore, the claim must be referred to the Under Secretary 
for Benefits for further consideration.

Section 3.311(c) of title 38, Code of Federal Regulations 
provides:

(1) When a claim is forwarded for review 
pursuant to paragraph (b)(1) of this 
section. . . the Under Secretary for 
Benefits shall consider the claim with 
reference to the factors specified in 
paragraph (e) of this section and may 
request an advisory medical opinion from 
the Under Secretary of Health.

(i) If after such consideration the Under 
Secretary for Benefits is convinced sound 
scientific and medical evidence supports 
the conclusion it is at least as likely 
as not the veteran's disease resulted 
from exposure to radiation in service, 
the Under Secretary for benefits shall so 
inform the regional office in writing.  . 
. . . 

(ii) If the Under Secretary for Benefits 
determines that there is no reasonable 
possibility that the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall so inform the regional office in 
writing, setting forth the rationale for 
this conclusion.

(2) If the Under Secretary for Benefits, 
after considering any opinion of the 
Under Secretary for Health, is unable to 
conclude whether it is at least as likely 
or not, or that there is no reasonable 
possibility, the veteran's disease 
resulted from radiation exposure in 
service, the Under Secretary for Benefits 
shall refer the matter to an outside 
consultant in accordance with paragraph 
(d) of this section.

United States Court of Appeals for Veterans Claims (Court) 
has held that the Under Secretary for Benefits is not 
explicitly required to refer to the factors listed in section 
3.311(e), but should, rather, consult those factors as a 
point of reference when making recommendations to the RO.  
Hilkert v. West, 12 Vet. App. 145, 149-50 (1999).  However, 
the Court has also found that a "cursory explanation" which 
does not "provide adequate rationale for the conclusion that 
there was no reasonable possibility that the veteran's cancer 
was caused by his in-service exposure" must be returned to 
the Under Secretary for Benefits to request an adequate 
rationale for its decision.  Stone, 14 Vet. App. at 120.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act).  
Among other things, this law redefines the obligations of the 
VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Act, or, as here, filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the Act, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should first ask the appellant 
to identify, and then should attempt to 
develop, any additional pertinent evidence 
concerning her claim.  Any information 
received should be associated with the 
claims folders.  The RO shall inform the 
appellant if the VA is unable to secure 
any records sought.

2.  The RO shall refer the claim to the 
Under Secretary for Benefits for further 
consideration.  The RO should advise the 
Under Secretary for Benefits that the 
factors specified in 38 C.F.R. § 3.311(e) 
must be considered, and that the Under 
Secretary for Benefits may request an 
advisory medical opinion from the Under 
Secretary of Health.  The RO should also 
advise the Under Secretary for Benefits 
that its response must provide adequate 
rationales for all conclusions reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requirements 
of 38 C.F.R. § 3.311(c) have been 
satisfied.  In particular, of the 
response from the Under Secretary for 
Benefits fails to provide adequate 
rationale for the conclusions reached, 
the response must be returned to the 
Under Secretary for Benefits to request 
an adequate rationale for its decision.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov. 17, 
2000) and 00-92 (Dec. 13, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Thereafter, the claim should be 
readjudicated on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative, if 
any, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


